[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       JAN 30, 2009
                                   No. 08-13241
                                                                     THOMAS K. KAHN
                             ________________________
                                                                         CLERK

                      D.C. Docket No. 08-00672-CV-T-26-EAJ

VICTOR DIMAIO,


                                                                     Plaintiff–Appellant,

                                          versus

DEMOCRATIC NATIONAL COMMITTEE,

                                                                    Defendant–Appellee.


                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                   (January 30, 2009)


Before BIRCH and BARKETT, Circuit Judges, and KORMAN,* District Judge.


       *
       Honorable Edward R. Korman, United States District Judge for the Eastern District of
New York, sitting by designation.
PER CURIAM:

      Victor DiMaio appeals from an adverse summary judgment in favor of the

Democratic National Committee (“DNC”) on DiMaio’s complaint alleging that the

DNC violated the Fourteenth Amendment of the Constitution by ruling, prior to

the 2008 presidential primaries, that all but four states were prohibited from

holding their primaries or caucuses before February 5, 2008 and that Florida’s

delegates would not be seated at its convention because it violated this rule. We

dismiss, finding this case moot.

      Under Article III of the Constitution, federal courts may only hear “cases or

controversies.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 559–60 (1992). “A

case is moot when it no longer presents a live controversy with respect to which

the court can give meaningful relief.” Ethredge v. Hail, 996 F.2d 1173, 1175

(11th Cir. 1993). In this case, the Democratic National Convention has taken

place, and all of the delegates from Florida ultimately were seated with a full vote.

Thus, there is no live controversy remaining, and there is no meaningful relief that

the court can give with respect to this situation.

      A case can still be heard, however, if we lack “assurance that there is no

reasonable expectation that the alleged violation will recur,” Dow Jones & Co. v.

Kaye, 256 F.3d 1251, 1254 (11th Cir. 2001) (quoting Reich v. Occupational

                                           2
Safety & Health Review Comm’n, 102 F.3d 1200, 1201 (11th Cir. 1997) (internal

quotations omitted)), or, as it is commonly stated, the situation is “capable of

repetition, yet evading review,” Sierra Club v. U.S.E.P.A., 315 F.3d 1295, 1302

n.11 (11th Cir. 2002). The DNC concedes that although it is more likely than not

that the alleged violation will not recur in 2012, it cannot offer absolute assurance

that it will not recur because the Florida law setting the primary date prior to the

earliest time allowed under DNC rules remains in effect, and the DNC’s timing

rule for the 2012 Democratic National Convention, still over three years away, has

not yet been determined. Nevertheless, as the chronology of this case shows,

should the DNC’s 2012 timing rule ultimately conflict with the Florida law for the

2012 Democratic National Convention, the alleged constitutional violation could

be adjudicated at that time and therefore the alleged wrong does not “evade

review.” See id.

      Specifically, the DNC’s timing rule for the 2008 Democratic National

Convention was adopted on August 25, 2007, a year before the Democratic

National Convention. On August 30, 2007, DiMaio filed an action for a

declaratory judgment alleging that the DNC’s announced refusal to seat the

Florida Democratic delegation would violate his constitutional rights. Shortly

after the DNC’s motion to dismiss was argued in September 2007, it was granted

                                          3
on the grounds that plaintiff lacked standing and that it was without legal merit.

On March 28, 2008, five months before the Democratic National Convention, we

affirmed the dismissal of the complaint for lack of standing. DiMaio v.

Democratic Nat’l Comm., 520 F.3d 1299 (11th Cir. 2008). We vacated the

alternative holding of the district court, which reached the merits, because it was

without jurisdiction.

      Because the dismissal for lack of standing was necessarily without

prejudice, on April 8, 2008, DiMaio filed a new complaint in an effort to address

the standing issue. On May 28, 2008, the defendant’s motion for summary

judgment was granted. While it may have not been possible to fully resolve the

second action before the National Convention, that impossibility was the result of

the inept manner in which the case was litigated. Nevertheless, we observe that

without any expedited schedule, the case has been resolved within ten months

after the complaint was filed.

      In sum, we think the record is clear that, even in the unlikely event that the

DNC adopts a similar rule for its 2012 National Convention, a timely filed

challenge to it would not evade review. Consequently, no exception to the

mootness doctrine applies.




                                          4
      Accordingly, this appeal is DISMISSED, the judgment of the district court

is VACATED, and the case is REMANDED with instructions to dismiss the case

as moot.




                                       5
BIRCH, Circuit Judge specially concurring:

      I concur dubitante.




                                       6